IN THE SUPREME COURT OF IOWA
                               No. 14–0812

                            Filed May 25, 2017


STATE OF IOWA,

      Appellee,

vs.

CORDARREL DONTYA SMITH,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Black Hawk County,

Bradley J. Harris, Judge.



      The State of Iowa seeks further review of a court of appeals

decision on discretionary review reversing the district court’s denial of

Cordarrel Smith’s motion to dismiss.         DECISION OF COURT OF

APPEALS VACATED; DISTRICT COURT JUDGMENT AFFIRMED AND

CASE REMANDED FOR FURTHER PROCEEDINGS.



      Zorana Wortham-White of Wortham-White Law Office, Waterloo,

for appellant.



      Thomas J. Miller, Attorney General, Tyler J. Buller, Kevin Cmelik,

and Alexandra Link (until withdrawal), Assistant Attorneys General, and

Brian J. Williams and Tom Ferguson (until withdrawal), County
                                 2

Attorneys, and Linda M. Fangman (until withdrawal), Assistant County

Attorney, for appellee.



      Alan R. Ostergren, Muscatine, for amicus curiae, Iowa County

Attorneys Association.
                                    3

CADY, Chief Justice.

      In this case, we consider whether the speedy indictment rule

requires the dismissal of a trial information against a defendant filed

more than forty-five days after the defendant was taken into custody,

interrogated, and released without the filing of a criminal complaint. The

district court held the rule did not require the charges to be dismissed.

The court of appeals, ruling on case precedent, reversed the district

court. On further review, we vacate the court of appeals and affirm the

district court.   We conclude the speedy indictment rule is properly

interpreted to commence upon arrest only when the arrest is completed

by making an initial appearance.

      This case arises out of the same facts and presents the same

issues addressed in a companion case also decided today, State v.

Williams, ___ N.W.2d ___ (Iowa 2017).

      On November 1, 2013, a Black Hawk County attorney filed a trial

information accusing Deantay Williams, Taevon Washington, Cordarrel

Smith, and a fourth male with sexual abuse in the second-degree under

Iowa Code section 709.3(3) (2011).        The fourth male pled guilty.

Williams, Washington, and Smith filed a motion to dismiss for violation

of their speedy indictment rights. The district court held a hearing and

denied the motions.    The district court drew a distinction between an

arrest under the Fourth and Fourteenth Amendments and an arrest

under our speedy indictment rule.       Williams, Washington, and Smith

filed for discretionary review. In the meantime, the State filed amended

charges against Williams, Washington, and Smith.         We granted the

requests for discretionary review, stayed the proceedings before the

district court, and transferred the cases to the court of appeals. Smith

moved to dismiss the amended charges. This motion was denied, and he
                                    4

applied for discretionary review.       We granted the application and

consolidated his appeals. The court of appeals reversed the district court

decisions, found    Smith’s rights were violated under        the speedy

indictment rule, and remanded the case for dismissal of the November 1,

2013 trial information and the amended charges. The court of appeals

relied on case precedent, interpreting the speedy indictment rule to find

the time to file an indictment commenced on June 10, 2012, when Smith

reasonably believed he had been arrested. We granted further review.

      Based on the reasoning in Williams, ___ N.W.2d ___, we vacate the

court of appeals decision and affirm the judgment of the district court.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT     JUDGMENT       AFFIRMED       AND   CASE     REMANDED       FOR

FURTHER PROCEEDINGS.

      Waterman, Mansfield, and Zager, JJ., join this opinion. Wiggins,

J., files a dissenting opinion.   Hecht, J., files a separate dissenting

opinion in which Appel and Wiggins, JJ., join.

      This opinion shall not be published.
                                     5

                                                  #14–0812, State v. Smith

WIGGINS, Justice (dissenting).

      I join Justice Hecht’s dissent and dissent for the reasons explained

in my dissent filed today in State v. Williams, ___ N.W.2d ___ (Iowa 2017).
                                    6

                                                   #14–0812, State v. Smith

HECHT, Justice (dissenting).

      I respectfully dissent for the reasons explained in my dissent filed

today in State v. Williams, ___ N.W.2d ___ (Iowa 2017).

      Wiggins and Appel, JJ., join this dissent.